Citation Nr: 0806543	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
peripheral vascular disease and recurrent cellulitis, left 
lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from March 1987 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Athough the RO found that the veteran had not submitted new 
and material evidence in May 2004 (with regard to the present 
application to reopen the claim of service connection for 
peripheral vascular disease and recurrent cellulitis, left 
lower extremity), the record indicates that the RO performed 
a de facto reopening of the claim by providing the veteran 
with an updated VA medical examination. Cf. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542 (1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach). 

Because the Board presently finds that the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for peripheral vascular disease and 
recurrent cellulitis, left lower extremity, no prejudice 
inures to the veteran by the RO's consideration of this 
petition to reopen a claim last denied by rating decision 
dated in February 1998. See Meyer v. Brown¸9 Vet. App. 425, 
431 (1996); Allday v. Brown, 7 Vet. App. 517, 533 (1995); 
Branham v. Derwinski, 1 Vet. App. 93 (1990).

The issue of entitlement to service connection for peripheral 
vascular disease and recurrent cellulitis, left lower 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. By rating decision in February 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral vascular disease and recurrent cellulitis, left 
lower extremity; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Certain evidence received since the February 1998 rating 
decision is neither cumulative, nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for peripheral vascular disease and recurrent cellulitis, 
left lower extremity.


CONCLUSIONS OF LAW

1. The February 1998 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002). 

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
peripheral vascular disease and recurrent cellulitis, left 
lower extremity. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

In a February 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
peripheral vascular disease and recurrent cellulitis, left 
lower extremity. The RO sent notice of the decision to the 
veteran at his last address of record. A notice of 
disagreement was not received to initiate an appeal from that 
determination. Therefore, the February 1998 rating decision 
became final. Although the veteran sought to reopen his claim 
in January 2000, this petition to reopen the claim was denied 
in January 2002, and the veteran did not appeal this 
decision. 38 U.S.C.A. § 7105(c). 

In June 2003, the veteran submitted a request to reopen his 
claim of entitlement to service connection for peripheral 
vascular disease and recurrent cellulitis, left lower 
extremity. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In February 1998, the RO denied the veteran's claim of 
entitlement to service connection for peripheral vascular 
disease and recurrent cellulitis, left lower extremity 
because of lack of evidence of an in-service event.

Since the February 1998 RO decision, service medical records 
which were not previously considered were obtained and 
incorporated into the claims file, and the veteran was also 
afforded an April 2006 VA examination.   

The May 1990 service medical records are new, because they 
were not previously of record. They are also material, 
because they show an in-service event that may be 
etiologically related to the veteran's current disability. 
The April 2006 VA examination report is new since it was not 
previously of record. It is also material since it suggests 
an etiological relationship between an event during the 
veteran's active service and his current disability.     

As new and material evidence has been received, the claim of 
entitlement to service connection for peripheral vascular 
disease and recurrent cellulitis, left lower extremity is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

The petition to reopen the claim of entitlement to service 
connection for peripheral vascular disease and recurrent 
cellulitis, left lower extremity is granted. To this extent 
and to this extent only, the appeal is granted. 


REMAND

The Board finds that another VA examination is necessary 
before it may adjudicate the claim on appeal.  


The veteran underwent an April 2006 VA examination. The 
examination report shows that the veteran currently has 
chronic venous insufficiency of both lower limbs. The 
examiner notes that service medical records documenting the 
veteran's May 1990 hospitalization for superficial 
thrombophlebitis of the left limb do not confirm whether a 
study for deep vein thrombosis was performed. The examiner 
explains that if the veteran had deep vein thrombosis at the 
time of his May 1990 hospitalization, then the veteran's 
current left lower extremity condition would be related to 
his active service. However, since the service medical 
records do not show whether the veteran had deep vein 
thrombosis, the examiner could not confirm that the veteran's 
present condition is etiologically related to the May 1990 
hospitalization during active service. 

Given the complexity of the medical question presented, a VA 
examination performed by a physician with specialized 
knowledge of cardiology or related field is necessary to 
determine whether the veteran's current condition is 
etiologically related to his active service.  

Lastly, the veteran has been HIV positive since active 
service and the examination report does not address whether 
the veteran's HIV condition could be related to his left 
lower extremity condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
another VA examination by a physician 
qualified in cardiovascular/arterial 
disorders. The examiner should review the 
veteran's service medical records with 
particular attention to the veteran's May 
1990 hospitalization for superficial vein 
thrombosis. The examiner should state 
whether the veteran's superficial vein 
thrombosis during active service is 
etiologically related to his current left 
lower extremity condition. The examiner 
should also comment on the relationship 
between the veteran's HIV positive 
condition and its relationship to the 
veteran's left lower extremity condition.  

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file. A clear 
rationale for all opinions is required. 
The VA claims folder and  copy of this 
remand must be available to the examiner, 
who must acknowledge receipt and review of 
these materials in any report generated. 

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all evidence 
received since the March 2007 supplemental 
statement of the case (SSOC) and 
readjudicate the claim for service 
connection. If any of the benefits 
requested on appeal are not granted, the 
AMC/RO should issue another SSOC, which 
must contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the record 
since the March 2007 SSOC. A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


